In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 13-3609
CHERYL BEARDSLEY,
                                                 Plaintiff-Appellant,

                                v.

CAROLYN W. COLVIN, Acting
Commissioner of Social Security,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
        Northern District of Indiana, Fort Wayne Division.
        No. 1:12-CV-75 — Joseph S. Van Bokkelen, Judge.
                    ____________________

       ARGUED MAY 28, 2014 — DECIDED JULY 10, 2014
                    ____________________

   Before RIPPLE, WILLIAMS, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. This appeal from the denial of
Social Security disability benefits is unusual because the
administrative law judge discounted the opinion of the
agency’s own examining physician to conclude that the
claimant before him was not disabled. Claimant Cheryl
Beardsley argues that the ALJ erred by giving too little
weight to the opinion of the examining doctor and too much
2                                                     No. 13-3609

weight to an erroneous view of her daily activities, particu-
larly the care she provided for her elderly mother.
Ms. Beardsley also argues that the ALJ improperly held
against her the decision not to seek surgery without trying to
ascertain the reasons for her reluctance. We agree. These er-
rors undermined the “logical bridge” between evidence and
conclusion that is needed to affirm a denial of disability ben-
efits. See Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). The
judgment of the district court affirming the denial of benefits
is reversed and Ms. Beardsley’s case is remanded to the
Commissioner of Social Security for proceedings consistent
with this opinion.
    Ms. Beardsley was 49 years old when she fell and injured
her knee. At that time, she had a history of working as a ma-
chine operator, assembler, inspector, and cashier. After the
injury, Ms. Beardsley applied for disability insurance bene-
fits and supplemental security income. Her doctors deter-
mined that she had meniscal tears and a ruptured ligament.
The effects of these injuries were compounded by her obesi-
ty and her worsening osteoarthritis in that same knee.
Ms. Beardsley declined to have surgery for the ligament
damage but received a series of injections for the arthritis.
    After Ms. Beardsley applied for disability benefits,
Dr. Larry Banyash examined her on behalf of the Social Se-
curity Administration. See 20 C.F.R. §§ 404.1519, 416.919 (es-
tablishing such consultative examinations for applicants
seeking, respectively, disability insurance benefits and sup-
plemental security income). His opinion was that the pain
and weakness in her knee restricted her ability to walk,
stand, climb stairs, crouch, and kneel. He believed she was
capable of sedentary work. Given Ms. Beardsley’s age and
No. 13-3609                                                 3

skills, though, a finding that she was capable of only seden-
tary work would have qualified her as disabled at the time of
the ALJ’s decision under the “grid” the agency uses for mak-
ing that determination. See 20 C.F.R. Pt. 404, Subpt. P,
App. 2, § 201.12.
    Ms. Beardsley’s paper record then went for review by an-
other agency physician, Dr. M. Brill. This doctor was more
sanguine about Ms. Beardsley’s capabilities. He judged her
able to stand or walk for about six hours of an eight-hour
workday, and he thought she could occasionally climb stairs,
crouch, kneel, or bend down. He also thought she was not at
all limited in her ability to “Push and/or pull (including op-
eration of hand and/or foot controls).”
     After an evidentiary hearing, the ALJ denied
Ms. Beardsley’s application for benefits. Applying the famil-
iar five-step sequential inquiry for assessing disability, see
20 C.F.R. §§ 404.1520(a), 416.920(a), the ALJ determined at
step one that Ms. Beardsley had not engaged in substantial
gainful activity and at step two that she had a number of se-
vere impairments: chronic knee pain, depression, personality
disorder, anxiety, and obesity. These did not, however, au-
tomatically qualify her as disabled at step three under the
“Listings” in 20 C.F.R. Part 404, Subpart P, Appendix 1. The
ALJ concluded at step four that these impairments prevent-
ed Ms. Beardsley from performing her past work as a cashier
or on factory assembly lines, so her claim was decided at
step five, where the issue was whether she retained the abil-
ity to do other jobs available in the national economy. The
ALJ found that she did, concluding that Ms. Beardsley could
still perform a range of light work so long as she did not
have to stand or walk for more than 30 minutes at a time or
4                                                  No. 13-3609

for more than six hours total in a workday. The ALJ therefore
denied Ms. Beardsley’s application for benefits. The district
court affirmed, and this appeal followed.
    If the Commissioner’s decision is supported by substan-
tial evidence, the court on judicial review must uphold that
decision even if the court might have decided the case dif-
ferently in the first instance. See 42 U.S.C. § 405(g). Substan-
tial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richard-
son v. Perales, 402 U.S. 389, 401 (1971); Prochaska v. Barnhart,
454 F.3d 731, 734–35 (7th Cir. 2006). To determine whether
substantial evidence exists, the court reviews the record as a
whole but does not attempt to substitute its judgment for the
ALJ’s by reweighing the evidence, resolving material con-
flicts, or reconsidering facts or the credibility of witnesses.
Cannon v. Apfel, 213 F.3d 970, 974 (7th Cir. 2000). “Where con-
flicting evidence allows reasonable minds to differ as to
whether a claimant is entitled to benefits,” the court must
defer to the Commissioner’s resolution of that conflict.
Binion v. Chater, 108 F.3d 780, 782 (7th Cir. 1997).
    A reversal and remand may be required, however, if the
ALJ committed an error of law, Nelms v. Astrue, 553 F.3d
1093, 1097 (7th Cir. 2009); Nelson v. Apfel, 131 F.3d 1228, 1234
(7th Cir. 1997), or if the ALJ based the decision on serious
factual mistakes or omissions, Sarchet v. Chater, 78 F.3d 305,
309 (7th Cir. 1996). The ALJ also has a basic obligation to de-
velop a full and fair record, Nelson, 131 F.3d at 1235, and
must build an accurate and logical bridge between the evi-
dence and the result to afford the claimant meaningful judi-
cial review of the administrative findings, Blakes v. Barnhart,
331 F.3d 565, 569 (7th Cir. 2003); Zurawski v. Halter, 245 F.3d
No. 13-3609                                                 5

881, 887 (7th Cir. 2001). If the evidence does not support the
conclusion, we cannot uphold the decision. Blakes, 331 F.3d
at 569.
    The logical bridge was not sound here. The ALJ relied on
three principal grounds to find that Ms. Beardsley could do
light work: (1) her description of her own capabilities and
daily activities, (2) the opinion of Dr. Brill, and (3) Ms.
Beardsley’s conservative course of treatment, including her
decision not to seek surgery. As we explain below, none of
these factors, considered individually or collectively, pro-
vides adequate support for the ALJ’s conclusion that Ms.
Beardsley could perform work more demanding than seden-
tary work.
I. Ms. Beardsley’s Self-Reported Capabilities
    Ms. Beardsley testified at her hearing that she experi-
enced moderate to extreme pain throughout her leg and into
her back. She had difficulty walking or standing for more
than about ten minutes at a time, and although she could
drive without using her injured left knee, she had trouble
getting in and out of the car and did not like going out. She
estimated that she shopped for necessities about once a
week, leaning on the grocery cart for support, and that her
pain would usually be worse the next day. Much of Ms.
Beardsley’s weekdays were spent keeping her mother com-
pany, which involved watching television, playing cards, do-
ing light housework, preparing simple meals, and helping
her mother into bed in the evening.
    The ALJ acknowledged that these daily activities were
“fairly limited,” but he was not persuaded that they weighed
in favor of a disability finding because “allegedly limited
6                                                  No. 13-3609

daily activities cannot be objectively verified with any rea-
sonable degree of certainty.” Whatever uncertainty may exist
around such self-reports is not by itself reason to discount
them—otherwise, why ask in the first place?—and the rele-
vant regulations specifically allow ALJs to consider claim-
ants’ “daily activities.” 20 C.F.R. §§ 404.1529(a), 416.929(a).
By the ALJ’s reasoning, the agency could ignore applicants’
claims of severe pain simply because such subjective states
are impossible to verify with complete certainty, yet the law
is to the contrary. See Carradine v. Barnhart, 360 F.3d 751 (7th
Cir. 2004) (reversing and remanding where ALJ improperly
discounted applicant’s claims of severe pain); 20 C.F.R.
§§ 404.1529, 416.929 (regulations governing evaluation of
symptoms, including complaints of pain). Nor was the rec-
ord lacking in evidence to corroborate Ms. Beardsley’s re-
ported activities. Her mother gave a similar account of her
daughter’s daily routine and limitations, and both of their
descriptions were consistent with the medical evidence of a
severe knee injury.
   The ALJ also highlighted what he saw as inconsistencies
in Ms. Beardsley’s self-reports. To the extent we see any in-
consistencies here, they do not rise above trivial matters that
the ALJ did not inquire into during Ms. Beardsley’s hearing.
Ms. Beardsley wrote in her application for benefits that she
went to her mother’s every weekday, but also said in the
same document that she “went outside” about three times a
week. She acknowledged paying her own bills but also said
she had difficulty handling money because of her depression
and other mental difficulties. Sometimes when she went out,
she needed someone to accompany her, but sometimes not.
“An ALJ's credibility assessment will stand as long as there is
some support in the record,” Berger v. Astrue, 516 F.3d 539,
No. 13-3609                                                  7

546 (7th Cir. 2008) (internal formatting omitted), but without
some attempt by the ALJ to explore the supposed contradic-
tions here, they do not provide a sound basis for concluding
that Ms. Beardsley’s report was inaccurate. See Zurawski,
245 F.3d at 887–88 (ALJ’s adverse credibility determination
could not be upheld because it was based solely on unsup-
ported “inconsistencies” with medical record and daily ac-
tivities); Social Security Ruling 96-7p, 1996 WL 374186 (Ju-
ly 2, 1996) (explaining process by which ALJs must evaluate
credibility of applicants).
    The ALJ’s main reason for discounting the evidence of
Ms. Beardsley’s physical limitations was the care she provid-
ed for her mother. The ALJ commented that such care “can
be quite demanding both physically and emotionally.” As
we have said, it is proper for the Social Security Administra-
tion to consider a claimant’s daily activities in judging disa-
bility, but we have urged caution in equating these activities
with the challenges of daily employment in a competitive
environment, especially when the claimant is caring for a
family member. See Mendez v. Barnhart, 439 F.3d 360, 362 (7th
Cir. 2006) (“The pressures, the nature of the work, flexibility
in the use of time, and other aspects of the working envi-
ronment as well, often differ dramatically between home
and office.”); Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir.
2005) (“Gentle must take care of her children, or else aban-
don them to foster care or perhaps her sister, and the choice
may impel her to heroic efforts.”); Clifford v. Apfel, 227 F.3d
863, 872 (7th Cir. 2000) (“minimal daily activities” such as
preparing simple meals, weekly grocery shopping, taking
care of family member, and playing cards “do not establish
that a person is capable of engaging in substantial physical
activity”); SSR 96-p7 (claimants may sometimes have struc-
8                                                  No. 13-3609

tured daily activities to minimize symptoms and avoid phys-
ical and mental stressors).
   The ALJ’s reliance was especially troublesome in this case
because most of what Ms. Beardsley did at her mother’s
house was sedentary: playing cards, watching television,
and preparing sandwiches or simple meals on the stove.
These tasks “differ dramatically” from the type of jobs the
ALJ believed Ms. Beardsley was capable of performing, see
Mendez, 439 F.3d at 362, and lend no support to the conclu-
sion that she would be able to spend six hours a day, every
day, on her feet working.
    The ALJ cited additional activities, such as taking care of
pets, doing laundry, cleaning, and shopping, that might
support a more robust residual functional capacity. But un-
disputed evidence in the record undermines the ALJ’s reli-
ance on each of these activities. Ms. Beardsley did not say
that she took care of the animals at her mother’s house—
only that she pet them to help with her depression and that
her daughter fed and cleaned up after them. Ms. Beardsley
did say she could clean and do laundry, but also that it took
her several days to complete each chore. And while she went
shopping once a week, those trips lasted only half an hour
and often left her knee in worse pain the next day, despite
leaning on the shopping cart. The fact that she helped lift her
mother’s legs into bed each evening, which the ALJ singled
out in his decision, is likewise miles removed from the de-
mands and pressures of a regular workplace where
Ms. Beardsley would be required, according to the ALJ, to
stand or walk around for most of the workday. Like the oth-
er evidence of Ms. Beardsley’s daily activities, it did not sup-
port the ALJ’s conclusion.
No. 13-3609                                                     9

II. Opinions of Drs. Brill and Banyash
   The ALJ placed “great weight” on the opinion of Dr. Brill,
who reviewed Ms. Beardsley’s records and concluded that
she was capable of performing a range of light work. The
judge gave only “some weight” to Dr. Banyash’s report al-
though he examined Ms. Beardsley in person on behalf of
the agency.
    As a general rule, an ALJ is not required to credit the
agency’s examining physician in the face of a contrary opin-
ion from a later reviewer or other compelling evidence. Not
even the claimant’s treating physician, who presumably is
the expert most familiar with the claimant’s condition, is giv-
en such complete deference. See Hofslien v. Barnhart, 439 F.3d
375, 376–77 (7th Cir. 2006); 20 C.F.R. §§ 404.1527(c)(2),
416.927(c)(2). But rejecting or discounting the opinion of the
agency’s own examining physician that the claimant is disa-
bled, as happened here, can be expected to cause a review-
ing court to take notice and await a good explanation for this
unusual step. See Gudgel v. Barnhart, 345 F.3d 467, 470 (7th
Cir. 2003) (“An ALJ can reject an examining physician's opin-
ion only for reasons supported by substantial evidence in the
record; a contradictory opinion of a non-examining physi-
cian does not, by itself, suffice.”); 20 C.F.R. §§ 404.1527(c)(1),
416.927(c)(1) (“Generally, we give more weight to the opin-
ion of a source who has examined you than to the opinion of
a source who has not examined you.”). The problem in this
case is that the ALJ did not provide a valid explanation for
preferring the record reviewer’s analysis over that of the
agency’s examining doctor.
   The ALJ considered Dr. Brill’s opinion more persuasive
because it was “consistent with the record as a whole.” But
10                                                 No. 13-3609

as explained above, Ms. Beardsley’s daily activities and re-
ported capabilities were inconsistent with Dr. Brill’s recom-
mendations. Beyond noting that Ms. Beardsley exhibited
normal range of motion in her joints, Dr. Brill provided no
explanation for thinking that she was able to spend so much
time on her feet (let alone climbing, operating foot controls,
or crouching down). The ALJ’s conclusory statement that
these findings were consistent with the record when in fact
they are contradicted by it was not enough to justify elevat-
ing Dr. Brill’s opinion over all others. See Gudgel, 345 F.3d at
470.
    The record also does not support the ALJ’s explanation
for discounting Dr. Banyash’s opinion: that the doctor
seemed not to have considered the full extent of the care
Ms. Beardsley provided for her mother. Although it is un-
clear what exactly Dr. Banyash knew about Ms. Beardsley’s
mother, his report shows he was aware that Ms. Beardsley
prepared meals, shopped, washed dishes, swept, and did a
number of other chores. These limited activities were the
most demanding that Ms. Beardsley undertook. They fell
well short of an ability to do full-time light work. Since
Dr. Banyash knew of these tasks, it would not have mattered
whether he was also aware that Ms. Beardsley spent time at
her mother’s house performing less strenuous activities such
as watching television. His knowledge or ignorance of
Ms. Beardsley’s care for her mother thus does not support
giving less weight to Dr. Banyash’s views. See Knight v.
Chater, 55 F.3d 309, 313–14 (7th Cir. 1995) (“The ALJ must
give substantial weight to the medical evidence and opinions
submitted, unless specific, legitimate reasons constituting
good cause are shown for rejecting it.”).
No. 13-3609                                                  11

III. Conservative of Treatment
    The third ground for the ALJ’s decision was that Ms.
Beardsley’s medical records, her decision not to undergo
surgery, and the lack of restrictions placed on her by a treat-
ing physician showed that her knee condition was substan-
tially under control and did not render her disabled. The
ALJ’s reliance on Ms. Beardsley’s initial examination in July
2008, when her doctor saw no sign of swelling or redness, is
misplaced because of the later evidence that her condition
had become more painful. Nor should Ms. Beardsley be pe-
nalized by the lack of restrictions placed on her by a treating
doctor because her knee was not being treated by any doctor
for much of the time at issue here. Even taken together, these
two factors are not sufficient to build a logical bridge that
would justify discounting the opinion of the agency’s exam-
ining doctor that Ms. Beardsley was limited to sedentary
work.
    The ALJ also erred by relying on the fact that Ms. Beards-
ley did not seek surgery to treat her knee. It is true that “in-
frequent treatment or failure to follow a treatment plan can
support an adverse credibility finding where the claimant
does not have a good reason for the failure or infrequency of
treatment.” Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008),
citing Social Security Ruling 96–7p. But the ALJ may not
draw any inferences “about a claimant’s condition from this
failure unless the ALJ has explored the claimant’s explana-
tions as to the lack of medical care.” Craft, 539 F.3d at 679;
SSR 96-7p.
   The ALJ here made no evident attempt to determine why
Ms. Beardsley elected not to have expensive and invasive
surgery on her knee and instead opted for the injections. He
12                                                No. 13-3609

relied entirely on two notes from her treating physician sug-
gesting that Ms. Beardsley was not bothered enough by her
symptoms to seek surgery. But the ALJ overlooked the fact
that Ms. Beardsley then returned to her doctor one year after
the injury, complaining that the pain had significantly wors-
ened and that she was ready to reconsider the operation. The
record also reveals that Ms. Beardsley was uninsured and
uncertain how surgery could be paid for. The failure to ex-
plore this evidence was a legal error. Social Security Ruling
96-7p instructs that an ALJ “must not draw any inferences”
against claimant for lack of treatment without inquiring into
factors such as the claimant’s ability to pay and whether she
has structured daily activities “so as to minimize symptoms
to a tolerable level.” The ALJ did not do that in this case, so
the fact that Ms. Beardsley decided not to have surgery was
not a sufficient basis to discount Dr. Banyash’s opinion.
    In short, the finding that Ms. Beardsley maintained the
capacity to perform a range of light work on a full-time ba-
sis, including standing and walking for most of the workday,
cannot be upheld for the reasons given in the ALJ’s decision.
Whether considered individually or collectively, Ms. Beards-
ley’s descriptions of her day-to-day routine, the opinion of
Dr. Brill, and her supposedly conservative treatment were
not enough to support a logical bridge from the evidence to
the ALJ’s conclusion. The judgment is REVERSED and the
case is REMANDED to the Commissioner for further pro-
ceedings consistent with this opinion.